PER CURIAM:
*2This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent Answer.
Claimant seeks $15,580.65 for excessive sales taxes paid on vehicles during the time period of 1984 through March of 1986. W.Va. Code §§17A-3-4 provides that "A tax is hereby imposed upon the privilege of effecting the certification of title of each vehicle in the amount equal to five percent of the value of said motor vehicle at the time of such certification..." In this instance the five percent sales tax was erroneously computed based upon the total price of the vehicles inclusive of Federal excise taxes, and, in some instances the West Virginia Gross tax, when the sales tax should have been levied on the sales price exclusive of these additional taxes.
Respondent admits the validity of the claim, but states that the amount owed to claimant is $12,377.24. Respondent further states that there is no fiscal method for respondent to make a refund to the claimant.
Claimant has indicated its agreement to accept the sum of $12,377.24 as full settlement of its claim. Therefore, the Court makes an award to claimant in the amount of $12,377.24.
Award of $12,377.24.